Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on September 17, 2020.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach, disclose, or suggest, either alone or in combination, a capacitor comprising: a first trench group disposed in the semiconductor substrate and the first insulating layer, wherein the first trench group comprises at least two first trenches which penetrate through the semiconductor substrate downward from an upper surface of the semiconductor substrate and enter the first insulating layer, and bottoms of the at least two first trenches are communicated to form a first cavity structure located in the first insulating layer; and a laminated structure disposed above the semiconductor substrate, in the first trench group, and in the first cavity structure, wherein the laminated structure comprises m insulating layers and n conductive layers, and the m insulating layers and the n conductive layers form a structure that a conductive layer and an insulating layer are adjacent to each other so that corresponding insulating layers in the m insulating layers electrically isolates the n conductive layers from each other, and m and n are positive integers as instantly claimed, and in combination with the additional limitations.
Regarding claim 16, the prior art fails to teach, disclose, or suggest, either alone or in combination, a method comprising: fabricating a first trench group on the SOI substrate, wherein the first trench group comprises at least two first trenches which penetrate through the semiconductor substrate downward from an upper surface of the semiconductor substrate and enter the first insulating layer, and bottoms of the at least two first trenches are communicated to form a first cavity structure located in the first insulating layer; and fabricating a laminated structure above the semiconductor substrate, in the first trench group and in the first cavity structure, wherein the laminated structure comprises m insulating layers and n conductive layers, and the m insulating layers and the n conductive layers form a structure that a conductive layer and an insulating layer are adjacent to each other, so that corresponding insulating layers in the m insulating layers electrically isolates the n conductive layers from each other, and m and n are positive integers as instantly claimed, and in combination with the additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jose R Diaz/Primary Examiner, Art Unit 2815